Determination unani*831mously modified by reducing the penalty from revocation of the license to a 30-day suspension and as so modified, determination confirmed, without costs. Memorandum: This article 78 proceeding to review the determination of respondent, after a hearing, revoking petitioner’s driver’s license was transferred to this court pursuant to CPLR 7804 (subd. [g]). The determination that petitioner violated section 1154 of the Vehicle and Traffic Law by failing to use due care to avoid striking a pedestrian meets the substantial evidence requirement. However, in our opinion, respondent abused his discretion in imposing the revocation of the license as a penalty. (CPLR 7803, subd. 3.) The punishment imposed was “so disproportionate to the offense,,in the light of all the circumstances, as to be shocking to one’s sense of fairness.” (Matter of Stolz v. Board of Regents, 4 A D 2d 361, 364.) (Review of determination of respondent revoking petitioner’s license to drive, transferred by order of Monroe Special Term.) Present — Williams, P. J., Bastow, Goldman and Del Veechio, JJ.